Case 1:18-cv-00088-LPS Document 923 Filed 08/25/20 Page 1 of 5 PageID #: 41309




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE

 H. LUNDBECK A/S, TAKEDA                )
 PHARMACEUTICAL COMPANY LTD.,           )
 TAKEDA PHARMACEUTICALS U.S.A.,         )
 INC., TAKEDA PHARMACEUTICALS           )
 INTERNATIONAL AG, and TAKEDA           )
 PHARMACEUTICALS AMERICA, INC.,         )
                                        ) C.A. No. 18-88-LPS
                        Plaintiffs,     ) CONSOLIDATED
                                        )
              v.                        ) PUBLIC VERSION
                                        )
 APOTEX INC., et al.,                   )
                                        )
                        Defendants.
                                        )

        LUPIN’S LETTER BRIEF IN SUPPORT OF EXPEDITED MOTION TO
         ENFORCE PRIOR ORDER AND RENEWED MOTION TO STRIKE
                 PORTIONS OF PLAINTIFFS’ EXPERT REPORTS

                                             DEVLIN LAW FIRM LLC
 Dated: August 13, 2020
                                             James M. Lennon (#4570)
 OF COUNSEL:                                 1526 Gilpin Ave.
                                             Wilmington, DE 19806
 Deepro R. Mukerjee                          (302) 449-7676
 Lance Soderstrom                            jlennon@devlinlawfirm.com
 KATTEN MUCHIN ROSENMAN LLP
 575 Madison Avenue
 New York, NY 10022-2585
 (212) 940-8800

 Jitendra Malik
 Joseph M. Janusz
 Alissa M. Pacchioli
 KATTEN MUCHIN ROSENMAN LLP
 550 South Tryon Street, Suite 2900
 Charlotte, NC 28202-4213.
 (704) 444-2000
                                             Attorneys for Defendants Lupin
                                             Limited and Lupin Pharmaceuticals,
                                             Inc.
Case 1:18-cv-00088-LPS Document 923 Filed 08/25/20 Page 2 of 5 PageID #: 41310




Dear Chief Judge Stark:

Pursuant to Section 10 of the Court’s July 9, 2018 Scheduling Order (D.I. 31), the Lupin
Defendants respectfully submit this letter brief in support of their expedited motion requesting
enforcement of relief this Court already granted: Plaintiffs cannot belatedly allege during expert
discovery a ‘new form’ theory of infringement, i.e., the presence of the                        of
vortioxetine hydrobromide in Lupin’s ANDA product. (D.I. 801, “Order”.) In a brazen affront
to that Order, Plaintiffs continue to allege the presence of the             against Lupin. And,
this time, they apparently conducted new testing after the Order to support their claims. There is
no justification for such conduct. For that reason, Lupin renews its previously granted motion to
strike (D.I. 747, “Prior Motion”) and moves for enforcement of this Court’s previous Order and a
ruling that any opinions and evidence related to or alleging the presence of the                in
Lupin’s ANDA product are, and remain, stricken. Because Lupin has been forced to approach the
Court yet again on this issue, Lupin also respectfully requests that it be awarded its reasonable
attorneys’ fees in doing so. Lupin further requests expedited consideration of this relief as the
deposition of one of the experts who authored one of the partial stricken reports in question, Dr.
Allan S. Myerson, is scheduled for August 27, 2020.

I. Background – The facts concerning this dispute are detailed in the parties’ prior motion and
briefing thereon. (D.I. 747, 748, 756, 764.) A brief summary is as follows: Plaintiffs never once
alleged the presence of the              in Lupin’s ANDA product—not in contentions (initial or
final) or otherwise. Rather, for the first time in opening expert reports, Plaintiffs alleged that
Lupin’s ANDA products contain the                  in addition to the                     .

Lupin filed its Prior Motion, seeking to strike the           theory, on May 6, 2020 (D.I. 747,
748). The relief sought by Lupin’s Prior Motion was clear: “Lupin therefore requests that any
expert opinions relating to, or alleging the presence of, the               in Lupin’s ANDA
products be stricken.” (D.I. 748 at 3.)

This Court granted Lupin’s Prior Motion by Oral Order on June 25, 2020.1 As this Court
explained:

          Plaintiffs’ parroting of Markush group claim language did not, in the context of the
          entirety of Plaintiffs' disclosures throughout this case (including especially the final
          infringement contentions), give these Defendants fair and timely notice that they
          were accused of infringement due to the presence of potentially every component
          of that group, and Plaintiffs have no persuasive explanation for taking until a month
          after final contentions were due (and many months after sample products were
          provided to and then tested by Plaintiffs) before adding the challenged contention
          in an expert report; allowing this new contention now would unduly prejudice
          Lupin and Macleods (who could have approached their infringement and/or
          invalidity cases differently had Plaintiffs made the new form allegation during fact
          discovery); nor do the other Pennypack factors help Plaintiffs (who can still proceed
          on their other timely-asserted claims of infringement of the ’630 patent, who appear


1
    The Court granted a similar motion involving the                 filed by the Macleods Defendants.
Case 1:18-cv-00088-LPS Document 923 Filed 08/25/20 Page 3 of 5 PageID #: 41311




          to have acted in willful disregard of their final infringement contentions deadline,
          and who have prejudiced and surprised these Defendants in a way that cannot easily
          be cured without disrupting the trial schedule);

(D.I. 801.) The                 was then out of the case. But, Plaintiffs chose to proceed anyway.

Over five weeks after the Order, on July 31, 2020, Plaintiffs served two expert reports from Drs.
Myerson and Morin—the same experts that submitted the reports that were the subject of Lupin’s
first motion. Drs. Myerson and Morin once again offered opinions regarding the alleged presence
of the                in Lupin’s ANDA product. In fact, with this Court’s Order already in hand,
                                                                                  2
Plaintiffs had Dr. Morin perform testing on a                                       that was never
                                                                 3
tested prior to, or otherwise the subject of, his opening report. Dr. Myerson in turn relies on this
testing to allege the presence of the               in Lupin’s ANDA product, again.

Lupin promptly sought an explanation for Plaintiffs’ actions clearly flouting this Court’s directive.
In response, Plaintiffs contend they are permitted to maintain their               theory:

          Judge Stark granted Lupin's motion to strike the
                        , but he was clear that Plaintiffs “can still proceed on their other
          timely-asserted claims of infringement of the ’630 patent.” D.I. 801. Claim 1 of the
          ’684 patent, claims 5 and 7 of the ’355 patent, and claim 1 of the ’630 patent have
          been asserted since 2018 and have been identified in each of Plaintiffs' infringement
          contentions. Consistent with Judge Stark's order, Plaintiffs will continue to assert
          and present evidence of Lupin's infringement of the full scope of these claims.

(Ex. 1, Email from S. Raiola.)4 Following a meet and confer, Lupin brought the instant motion.

II. This Court’s Prior Order Should be Enforced and the                           Opinions Should
be Stricken, Again – Plaintiffs disregard the spirit of this Court’s prior Order striking the
      opinions. Plaintiffs served not one, but two separate reply reports reiterating opinions
regarding the presence of the               in Lupin’s ANDA products. In the course of doing so,
Plaintiffs’ counsel clearly requested that Dr. Morin perform testing on
               after this Court’s Order prohibiting them from proffering such opinions. When
pressed for an explanation, they unequivocally stated that “Plaintiffs will continue to assert and
present evidence of Lupin’s infringement of the full scope of these claims.” (Ex. 1.) This position
is deeply troubling.

First, it is clear that Lupin’s Prior Motion sought relief in the form of striking any opinions or
evidence related to the                , and this Court granted that relief. Through Plaintiffs’


2
    This is a
                       and tested by Dr. Morin in order to facilitate
                                                                  .
3
  Indeed, Dr. Morin did test                                                   prior to issuing his
opening report.
4
  As recognized in the Court’s Order, Plaintiffs’ 2018 contentions only parroted claim language.
Case 1:18-cv-00088-LPS Document 923 Filed 08/25/20 Page 4 of 5 PageID #: 41312




attempted side-step of this Court’s Order, Lupin is left no option but to seek a second order from
the Court. Although front and center in Lupin’s Prior Motion, Plaintiffs appear to believe the
           m opinions in the opening reports are still in evidence and were not actually stricken by
this Court. Does Lupin still have to defend against those opinions even though the Prior Motion
was successful? Although obvious, Plaintiffs must again be told “no.” Plaintiffs failed to disclose
any theory related to the                in discovery, at any point—whether its presence directly
establishes infringement or whether its presence somehow supports another, undisclosed theory of
infringement. For the same reasons, their attempt to revive the argument should fail here.

Second, Lupin is now facing a new prejudice never before at issue—trying to determine what, if
anything, Plaintiffs actually contend Lupin infringes in this case. Plaintiffs intend to “assert and
present evidence of Lupin’s infringement of the full scope of these claims.” (Ex. 1.) Claim 1 of
the ’684 patent, for example, claims 17 different forms of vortioxetine. (Ex. 2, ’684 patent.) And
Plaintiffs believe this Court’s Order permits them to assert “the full scope” of that claim. Are
Plaintiffs asserting infringement of other forms they have never before disclosed? Do Plaintiffs
now contend that the                 is relevant for some other purpose? Must Lupin now defend
against unarticulated theories regarding the presence of a number of different crystal forms in its
product? Surely, this Court’s prior Order was not an invitation to both reassert the
while threatening the assertion of the full scope of these very broad claims based on theories never
before disclosed.

The third issue goes to Plaintiffs’ apparent intention to proceed as they have. In their opening
reports served April 16, 2020, Dr. Myerson and Morin (improperly) alleged the presence of the
               in Lupin’s ANDA products. While they did test
              of vortioxetine hydrobromide, they did not analyze or test
          in their opening reports. On June 25, 2020, this Court granted Lupin’s motion to strike
those                opinions. The very next day,
                                           , which arrived on June 29, 2020. Dr. Morin performed
testing on the sample a week later on July 5, 2020.5 All of this occurred after this Court’s Order
striking the               opinions, yet Plaintiffs persisted. Putting aside the offense to this Court’s
prior Order, introducing this evidence for the first time in a reply report is highly improper.
Plaintiffs should not be permitted to assert for the first time during expert discovery, a previously
undisclosed infringement theory, lose a motion to strike on that theory, and then reassert that theory
with newly created evidence in a reply report.

Plaintiffs must stop wasting Lupin’s and this Court’s time trying to remedy their own discovery
failures (in this case, unilaterally, and in opposition to this Court’s Order). But because they have
been undeterred by this Court’s prior Order, Lupin is now forced to approach the Court on this
issue once more. Under these circumstances, Lupin respectfully makes the following requests: (1)
that, consistent with its Prior Motion, any and all evidence asserting or otherwise alleging the
presence of the                 in Lupin’s ANDA product be stricken; and (2) that Lupin be awarded
its reasonable attorneys’ fees in connection with the preparation and filing of this motion, including
any reply.



5
    See Morin Reply Report (Exhibit D to Cover Motion) at ¶¶ 11-14, 17.
Case 1:18-cv-00088-LPS Document 923 Filed 08/25/20 Page 5 of 5 PageID #: 41313




                                               Respectfully submitted,

                                               /s/ James M. Lennon

cc:

Clerk of Court (via CM/ECF)
All Counsel of Record (via e-mail)
